Citation Nr: 0007222	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-28 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a lumbar syndrome.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1969 to December 1971 and from July 1973 to 
February 1992.  This appeal arose from a March 1993 rating 
decision of the Atlanta, Georgia, Department of Veterans 
Affairs (VA), Regional Office (RO), which granted service 
connection for the benefit sought and assigned a 
noncompensable disability evaluation.  In June 1995, the RO 
increased the veteran's disability evaluation to 10 percent.  

It has been held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The Board remanded the claim in January 1997 for further 
development.  All requested development has been completed.


FINDING OF FACT

The veteran's lumbar syndrome is manifested by negative 
straight leg raises to 90 degrees; x-ray findings of 
degenerative joint disease of L1, L2 and L3; and no evidence 
of fatigue, weakness or incoordination.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected lumbar syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 5003, 
5292, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that his lumbar syndrome 
has increased in symptomatology.  Consequently, the 
disability is far more disabling than his current evaluation 
suggests.  Therefore, he believes that he is entitled to the 
benefit sought.

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim, which 
is plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, the Board notes that this claim is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco, 7 
Vet. App. at 58.  

The veteran was awarded service connection for lumbar 
syndrome in March 1993; a noncompensable evaluation was 
assigned.  In June 1995, the RO increased the veteran's 
disability evaluation to 10 percent.  

The VA treatment records show that veteran complained of low 
back pain in August 1993.  Upon examination his back muscles 
were tight.  The assessment was low back pain.  Between 
January 1994 and January 1997 the veteran was seen for 
complaints of back pain and recurrent right sacroiliac 
dysfunction.  

At the August 1994 VA examination the veteran's back was 
normal with full flexion and no tenderness.  Straight leg 
raising was negative.  Neurologically his back was intact 
except for minimal numbness in the right L5-S1 dermatomes.  
The pulses in the feet were full and deep tendon reflexes 
were symmetrical and physiologic.  Babinski was normal and 
the veteran's gait was normal.  Light calisthenics were done 
without difficulty.  

At the August 1996 Travel Board hearing the veteran testified 
that the back pain radiated down his right leg and that his 
leg became numb or stung.  He stated that when he sat for two 
to three hours the pain really bothered him.  He would have 
to walk to keep his leg from going numb.  The veteran 
reported that he began receiving shots in his back about one 
year prior to the hearing.  He indicated that he had a 
limited range of back motion without the shots.  The veteran 
testified that he had muscle spasms depending on the 
activity, but that the spasms lasted a couple of minutes.  

Pursuant to the Board's remand the veteran was afforded 
another VA examination, in July 1997, to assess the severity 
of his lumbar syndrome.  He walked quickly and without 
evidence of pain.  The veteran dressed and undressed without 
difficulty and rapidly.  He was able to squat down to his 
haunches and up without difficulty.  The veteran could heel 
and toe walk without problems.  The patellar and Achilles' 
reflexes were normal bilaterally.  Evaluation for light touch 
sensitivity, proprioception and pain were all within normal 
limits in the lower extremities.  
The straight leg-raising test was negative to 90 degrees 
bilaterally.  

Lumbar spine forward flexion was to 95 degrees and backward 
extension was to 35 degrees.  Right and left lateral flexion 
was to 40 degrees and rotation was to 35 degrees.  These 
maneuvers were performed without difficulty during and 
throughout motion.  There was no evidence of pain on motion, 
deformity, excess fatigability, incoordination, weakened 
movement or other functional limitations.  

The examiner opined that the effect of the veteran's lumbar 
syndrome on his ordinary activity and his ability to procure 
and obtain employment was minimal.  The veteran drove a truck 
on a 200-mile radius and apparently experienced very little 
or no discomfort doing so.  The diagnosis was low back pain, 
intermittent, due to degenerative disc joint disease at the 
level of L1, L2 and L3.  In June 1994, the veteran had X-rays 
of the lumbosacral spine that revealed degenerative joint 
disease of L1, L2 and L3.  

According to the applicable criteria, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Code 5003 (1999).  A 10 percent 
evaluation is warranted for slight limitation of motion of 
the lumbar spine; a 20 percent evaluation requires moderate 
limitation of motion.  38 C.F.R. Part 4, Code 5292 (1999).  A 
10 percent evaluation is also warranted for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
evaluation requires muscle spasm on extreme forward bending 
or unilateral loss of lateral spine motion in the standing 
position.  38 C.F.R. Part 4, Code 5295 (1999).

Initially, the Board finds that Diagnostic Code 5293 is 
inappropriate as the medical evidence of record reflects 
negative neurological clinical findings.  The veteran's 
neurological examination revealed that the veteran's tone; 
bulk and strength were normal throughout.  There was no 
obvious deformity in his back.  Straight leg raise was 
negative and Patrick's was positive on the left.  The 
Diagnosis was chronic low back pain.  There was no evidence 
of a radiculopathy by neurologic examination.  

After a careful review of the evidence of record, it is found 
that entitlement to an increased evaluation for the service-
connected lumbar syndrome is not warranted.  The objective 
evidence of record does not indicate that the veteran's 
lumbar syndrome has resulted in moderate limitation of 
motion.  The most recent examination shows only slight 
impairment in motion.  Nor does the evidence demonstrate the 
presence of muscle spasms or the unilateral loss of lateral 
spine motion in a standing position.  Clearly, the evidence 
does not demonstrate entitlement to an evaluation in excess 
of 10 percent pursuant to 38 C.F.R. Part 4, Codes 5292 or 
5295.  Moreover, there is no indication of increased 
disability due to fatigue, weakness or incoordination.  
Finally, while the examiner opined that the effect of the 
veteran's lumbar syndrome on his ordinary activity and his 
ability to procure and obtain employment was minimal.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected lumbar syndrome.  


ORDER

An increased evaluation for the service-connected lumbar 
syndrome is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

